Citation Nr: 1411993	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis.

2.  Entitlement to service connection for a lung disease, to include miliary tuberculosis and asthma.

3.  Entitlement to service connection for a kidney disability (to include renal tuberculosis, residuals of kidney removal, and residuals of ureter removal (claimed as urethra removal)).   

4.  Entitlement to service connection for tuberculous meningitis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis as new and material evidence had not been submitted and denied entitlement to service connection for a lung disease (to include asthma and a persistent cough), residuals of kidney removal, and residuals of urethra tube removal.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.

In November 2012, the Board denied the Veteran's petition to reopen the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2013, the Court set aside the Board's November 2012 decision and remanded the case for readjudication in compliance with directives specified in a July 2013 Joint Motion filed by counsel for the Veteran and VA.

A February 2009 statement of the case and the Board's November 2012 decision identified the Veteran's appeal as only encompassing the single issue of whether new and material evidence had been submitted to reopen the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis.  However, as noted by the parties to the Joint Motion, the Veteran's notice of disagreement with the March 2008 rating decision (from which the current appeal originates) encompassed all issues identified in that decision (including entitlement to service connection for a kidney disability (identified as residuals of kidney removal and residuals of ureter removal (claimed as urethra removal)) and entitlement to service connection for a lung disease (identified as asthma and a persistent cough)).  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the single issue identified in the February 2009 statement of the case (particularly the claims of service connection for miliary tuberculosis and renal tuberculosis) encompasses claims of service connection for a lung disease and a kidney disability.  As the Board is reopening the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis, the claims of service connection for a lung disease and a kidney disability are properly before the Board and the issues on appeal have been characterized as stated above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The underlying issues of entitlement to service connection for a lung disease, a kidney disability, and tuberculous meningitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis was denied in a May 1983 Board decision as the disabilities did not have their onset in service, were not incurred or aggravated in service, and were not presumed to have been incurred therein.
2.  Evidence received since the May 1983 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The Board's May 1983 decision denying the claim for service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R § 20.1100(a) (2013).

2.  The evidence received since the May 1983 decision is new and material and sufficient to reopen the claim for service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board denied the Veteran's claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis in May 1983 because the disabilities did not have their onset in service, were not incurred or aggravated in service, and were not presumed to have been incurred therein.  Specifically, the Board explained that the Veteran's service treatment records revealed that he was treated for headaches on one occasion and a body rash on at least two occasions, but that there was no evidence of any treatment for tuberculosis.  The Veteran's tuberculosis was first diagnosed in the late 1970s.  While headaches and skin rashes had been known to be early indications of tuberculosis, the Board determined that the Veteran's in-service headaches and rashes were not early indications of the disease.  Also, there was an almost 10 year interval between the Veteran's in-service headaches and skin problems and definite findings indicative of tuberculosis.  Thus, the headaches and skin rashes in service were acute and transitory and were unrelated to the Veteran's diagnosed miliary tuberculosis, renal tuberculosis, and tuberculous meningitis.  The Board's decision was final when issued.  See 38 U.S.C.A.  § 7104(b); 38 C.F.R § 20.1100(a).

Pertinent new evidence received since the May 1983 denial includes online medical articles from Healthline and WebMD dated in October 2007.  This evidence includes information that symptoms such as a cough, a fever, and night sweats may be indicative of tuberculosis.  Also, the articles indicate that tuberculosis is more likely to spread among people who are living together in crowded conditions, such as military barracks.  

The Board finds that the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that current tuberculosis may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed tuberculosis.  The evidence is, therefore, new and material, and the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for renal tuberculosis, miliary tuberculosis, and tuberculous meningitis is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, medical records and statements by the Veteran include diagnoses of asthma and reports of symptoms potentially related to tuberculosis and other lung diseases (including night sweats and a cough).  Also, private treatment records indicate that the Veteran underwent kidney and ureter surgery and he has reported that he continues to experience kidney problems.  Thus, there is competent evidence of a current lung disease (including potential tuberculosis and its residuals).  The Veteran contends that he began to experience symptoms associated with tuberculosis while serving in Vietnam (including profuse sweating, high fever, nausea, headaches, and a rash) and that he has continued to experience such symptoms in the years since service.  Service treatment records include a September 1964 report of treatment for headaches and a February 1967 report of treatment for post nasal drip associated with a cough.  Also, an immunization record indicates that a PPD test was conducted in March 1967 and that the Veteran experienced a 5 millimeter induration.

The November 1979 VA examination report includes an opinion that the Veteran's miliary tuberculosis (and resulting renal tuberculosis) probably resulted from an infection acquired in Vietnam.  Also, Dr. Henley opined in his May 1981 letter that it was "quite possible" that the Veteran initially contracted tuberculosis in a quiescent state while serving in Vietnam in light of the high incidence of tuberculosis in that country.

In sum, there is competent evidence of a current lung disease and kidney disability (including tuberculosis), possible in-service symptoms of tuberculosis, and potential exposure to tuberculosis in service.  Also, there is competent evidence of a continuity of symptomatology in the years since service and medical opinions that tuberculosis may have had its onset in service, suggesting that any current tuberculosis may be related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current tuberculosis, is triggered.  Such an examination is needed to determine whether the Veteran has any current tuberculosis (to include any miliary tuberculosis, renal tuberculosis, or tuberculous meningitis) and to obtain a medical opinion as to the etiology of any such disability.

Moreover, appropriate efforts should be undertaken to verify the Veteran's service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and any other appropriate source and request all available service personnel records as well as verification of the Veteran's service in Vietnam.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to verify the Veteran's service in Vietnam, schedule him for a VA examination with a physician with appropriate expertise to determine the nature and etiology of any current tuberculosis and its residuals (including miliary tuberculosis, renal tuberculosis, and tuberculous meningitis) and any other current lung disease and kidney disability.  All indicated test and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

For any current tuberculosis (or residual thereof), lung disease, or kidney disability identified (i.e. any tuberculosis or residual thereof (including miliary tuberculosis, renal tuberculosis, and tuberculous meningitis), lung disease, and kidney disability diagnosed since August 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset in service, had its clinical onset within three years of the Veteran's separation from service (with respect to any current active tuberculosis), is related to any of the Veteran's documented or reported symptoms in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any tuberculosis (or residual thereof), lung disease, and kidney disability diagnosed since August 2007, any instances of treatment for potential tuberculosis-related symptoms in the Veteran's service treatment records, the September 1964 and February 1967 reports of treatment for headaches and a cough, the results of the March 1967 PPD test conducted in service (included on the immunization record in the Veteran's service treatment records), and the Veteran's reports of night sweats and headaches in service and of a continuity of symptomatology in the years since service.

The absence of evidence of treatment for tuberculosis or any particular lung or kidney problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner must provide reasons for each opinion given.

3.  If a benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


